Citation Nr: 0947366	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include consideration as secondary to diabetes mellitus, type 
II.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to July 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veteran Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The issues of entitlement to service connection for (i) GERD 
and (ii) tinea pedis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hypertension.

2.  The Veteran is service connected for diabetes mellitus, 
type II.

3.  The medical evidence of record demonstrates that the 
Veteran's hypertension is aggravated by his service connected 
diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hypertension, as secondary to the Veteran's service-connected 
diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome of below, no conceivable prejudice to the Veteran 
could result from this adjudication.  In this regard, the 
agency of original jurisdiction will be responsible for 
addressing any VCAA notice defect with respect to the rating 
and effective date elements when effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service then the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009);  Allen v. Brown, 7 
Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record, as not every item of evidence has 
the same probative value.

The Veteran essentially contends that his hypertension was 
either caused or aggravated by his service-connected diabetes 
mellitus, type II.

Hypertension means persistently high arterial blood pressure, 
and by some authorities, the threshold for high blood 
pressure is a reading of 140/90.  See Dorland's Illustrated 
Medical Dictionary at 909 (31st ed. 2007).  For VA purposes, 
hypertension means that (i) the diastolic pressure is 
predominantly 90 or greater, and/or (ii) isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
1 (2009).

The Veteran's July 1973 separation examination reflects a 
blood pressure reading of 112/70, and his service treatment 
record is silent as to any diagnosis of hypertension.  
Moreover, there is no evidence suggesting that the Veteran's 
diastolic pressure was predominantly 90 or greater, that his 
systolic pressure was predominantly 160 or greater during 
service.

In an effort to assist the Veteran substantiate his service 
connection claim, VA provided him with a March 2005 VA 
examination.  During this examination, the examiner reviewed 
the claims folder and recorded the Veteran's account of his 
disorder.  The examination report states that it was "noted 
in 1973 [that the Veteran] was noted to have elevated blood 
pressures," and that the Veteran "was started on 
[hypertension] medication [at] the same time he was started 
on medication for diabetes in 2004."  Based on these 
findings, the examiner opined that the Veteran's hypertension 
was not caused by or a direct result of the Veteran's service 
connected, diabetes mellitus, type II.  Nevertheless, the 
examiner further indicated that the Veteran's diabetes "can 
aggravate or increase [the] manifestations and symptoms of 
[his] hypertension due to the nature of the disease."  

The evidence of record indicates that the Veteran currently 
has a diagnosis of hypertension.  Although the record does 
not indicate the Veteran had hypertension in service and the 
March 2005 VA examination report arguable indicates the 
condition pre-existed the Veteran's service connected 
diabetes mellitus, type II, the Board finds the VA 
examination, report, as a whole, to indicate the Veteran's 
hypertension is aggravated by his diabetes mellitus, type II.  
Additional disability resulting from the aggravation of a 
non-service connected condition is compensable.  See Allen, 7 
Vet. App. at 448.

The Board further notes that in a May 2005 statement the 
Veteran maintains that he had no history of hypertension in 
1973, as was indicated in the March 2005 VA examination 
report.  The referenced blood pressure readings found in the 
VA examination report are not in the Veteran's claims folder, 
and the Courts have "long cautioned [the Board] against 
relying on its own unsubstaintiated [VA] medical opinions 
rather than basing its conclusions on medical evidence of 
record."  Stacks v. West, 11 Vet. App. 314, 317 (1998).  
Accordingly, the Board finds examiner's conclusion that there 
was no direct nexus between the Veteran's service connected 
diabetes mellitus, type II, and his currently diagnosed 
hypertension to be of limited probative value, as the 
reasoning the examiner provided is not substantiated by the 
medical evidence of record, or by the Veteran's credible 
account of his disorder.  

The Board further finds the examiner's opinion, indicating 
the Veteran's service connected diabetes mellitus, type II, 
"can aggravate or increase...[the] manifestations and symptoms 
of [his] hypertension," to be very probative because the 
examiner provided this favorable opinion even after 
concluding hypertension pre-existed the Veteran's service 
connected disorder.  Although the Board is not required to 
accept medical authority supporting a claim, VA must provide 
reasons for rejecting that evidence and, more importantly, 
must provide a medical basis other than unsubstantiated 
conclusions in support of a determination.  Jones v. 
Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Here, because the most 
probative evidence of record, at a minimum, establishes that 
the Veteran's hypertension is aggravated by his service 
connected diabetes mellitus, type II, service connection is 
warranted.  In this regard, the Board points out that the 
United States Court of Appeals for Veterans Claims (Court) 
has cautioned VA against seeking an additional medical 
opinion where favorable evidence in the record is unrefuted, 
and that it would not be permissible to undertake further 
development for the sole purpose of obtaining evidence 
against a Veteran's claim.  See Mariano v. Principi, 17 Vet. 
App. 305, 312 (2003). As the medical evidence indicates that 
the Veteran's hypertension is aggravated by his service-
connected diabetes mellitus, type II, the benefit of the 
doubt rule applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  The Veteran's claim for service connection for 
hypertension is granted.


ORDER

Service connection for hypertension is granted.


REMAND

The Veteran is currently seeking service connection for GERD.  
The Veteran's service treatment record contains no reference 
for treatment of GERD, or any similar disorder; however, an 
August 2004 VA treatment record does reflect the Veteran's 
diagnosis with GERD.  Although the Veteran has provided no 
explicit indication as to a specific theory of entitlement to 
service connection for this disorder, the Board must consider 
all theories of entitlement raised by the record even if the 
theories are not raised by the Veteran.  See Robinson v. 
Peake, 21 Vet. App. 545, 553 (2008).  Presently, there is 
insufficient medical evidence of record to properly evaluate 
the Veteran's claim on all theories of entitlement; 
therefore; VA must undertake additional steps to assist the 
Veteran substantiate his claim.  Specifically, the Veteran 
should be provided a VA examination related to his service 
connection claim for GERD.  See Grantham v. Brown, 8 Vet. 
App. 228, 235 (1995) (noting that if the medical evidence of 
record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).

The Veteran is also seeking service connected for tinea 
pedis.  Service treatment records dated in September 1972 and 
February 1973 document the Veteran's in-service treatment for 
various rashes.  The Veteran's Claims Assistance Act, 
38 U.S.C.A. § 5107(a), requires VA to assist the Veteran 
develop facts pertinent to his claim.  Currently, the record 
does not contain any current VA examination to aid the Board 
in determining if the Veteran currently suffers from rashes 
or a similar condition, which might be related to the 
conditions noted in service.  As part of VA's statutory duty 
to assist, the Veteran must be provided with a "thorough and 
contemporaneous medical evaluation, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability is a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, the Veteran should be scheduled for an 
appropriate VA medical examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, to determine the nature and 
etiology of his gastroesophageal reflux 
disease (GERD).  The claims folder should 
be made available to and reviewed by the 
examiner before the examination.  The 
examiner should record the full history of 
the disorder, including the Veteran's own 
account of the etiology of his disability, 
and specifically comment as to the 
likelihood that any currently diagnosed 
GERD is related to the Veteran's military 
service or any incident therein.  The 
rationale for the requested opinion should 
be clearly stated, and appropriate support 
for the ultimate conclusion clearly 
indicated.  If the physician feels that 
the question is impossible to answer 
without resort to speculation, this should 
be stated.  If any studies are necessary, 
they should be performed and all findings 
reported in detail.  

2.  The Veteran should be afforded a VA 
examination, to determine the nature and 
etiology of his tinea pedis.  The claims 
folder should be made available to and 
reviewed by the examiner before the 
examination.  The examiner should record 
the full history of the disorder, 
including the Veteran's own account of the 
etiology of his disability, and 
specifically comment as to the likelihood 
that any currently diagnosed tinea pedis 
is related to the Veteran's service or any 
incident therein.  The examiner must 
acknowledge and discuss both the September 
1972 and February 1973 service treatment 
records, documenting the Veteran's in-
service treatment for various rashes.  The 
rationale for the requested opinion should 
be clearly stated, and appropriate support 
for the ultimate conclusion clearly 
indicated.  If the physician feels that 
the questions are impossible to answer 
without resort to speculation, this should 
be stated.  If any studies are deemed 
necessary, they should be performed and 
all findings reported in detail.  

3.  After undertaking the aforementioned 
development, the AMC/RO should then 
readjudicate the appeal.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


